Case: 15-20598       Document: 00513613445         Page: 1     Date Filed: 07/28/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 15-20598
                                   Summary Calendar
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                             July 28, 2016
UNITED STATES OF AMERICA,
                                                                            Lyle W. Cayce
                                                                                 Clerk
                                                  Plaintiff - Appellee

v.

CARLOS ARTURO SANDOVAL, also known as Jose Ricardo Zuniga Quintero,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CR-248-1


Before BARKSDALE, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Carlos Arturo Sandoval, a native and citizen of Colombia, appeals the
57-month, within-Guidelines sentence imposed following his guilty-plea
conviction of illegal reentry by a previously deported alien after a state-law,
aggravated-felony conviction, in violation of 8 U.S.C. § 1326(a) and (b)(2). In
challenging his sentence as substantively unreasonable, Sandoval contends




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 15-20598      Document: 00513613445      Page: 2    Date Filed: 07/28/2016


                                   No. 15-20598

the court should have granted his request for a sentence below the advisory
sentencing range.
      Because Sandoval did not raise these issues in district court, review is
only for plain error. E.g., United States v. Broussard, 669 F.3d 537, 546 (5th
Cir. 2012). Under that standard, Sandoval must show a forfeited plain (clear
or obvious) error that affected his substantial rights. Puckett v. United States,
556 U.S. 129, 135 (2009). If he does so, we have the discretion to correct the
reversible plain error, but should do so only if it “seriously affect[s] the fairness,
integrity or public reputation of judicial proceedings”. Id.
      A within-Guidelines sentence is presumed to be reasonable; the
presumption is rebutted if defendant shows “the sentence does not account for
a factor that should receive significant weight, it gives significant weight to an
irrelevant or improper factor, or it represents a clear error of judgment in
balancing sentencing factors”. United States v. Cooks, 589 F.3d 173, 186 (5th
Cir. 2009). “[T]he sentencing judge is in a superior position to find facts and
judge their import under § 3553(a) with respect to a particular defendant”.
United States v. Campos-Maldonado, 531 F.3d 337, 339 (5th Cir. 2008).
      Sandoval’s reliance on the circumstances of his reentry offense and
allegedly benign motive for reentry do not show the clear or obvious error
needed to rebut that presumption. E.g., United States v. Gomez-Herrera, 523
F.3d 554, 565–66 (5th Cir. 2008). The court stated it considered the § 3553(a)
factors and Sandoval’s contentions in support of a shorter sentence, such as his
health issues, family ties, and his daughter’s medical problems, and concluded
a Guidelines sentence was appropriate. See, e.g., United States v. Rodriguez,
523 F.3d 519, 526 (5th Cir. 2008). Re-stated, Sandoval’s disagreement with his
sentence is insufficient to establish plain error. See, e.g., United States v. Ruiz,
621 F.3d 390, 398 (5th Cir. 2010).



                                          2
    Case: 15-20598     Document: 00513613445      Page: 3   Date Filed: 07/28/2016


                                  No. 15-20598

      To the extent Sandoval’s challenge is to procedural reasonableness, it
also fails. Assuming, arguendo, such a contention was adequately briefed, the
court did not fail to consider the § 3553(a) factors, as discussed supra. See e.g.,
Cooks, 589 F.3d at 186.
      Additionally, Sandoval appears to challenge the validity of Almendarez-
Torres v. United States, 523 U.S. 224 (1998), in the light of Apprendi v. New
Jersey, 530 U.S. 466 (2000). Nevertheless, such a challenge to an illegal-
reentry conviction is “fully foreclosed from further debate”. United States v.
Pineda-Arrellano, 492 F.3d 624, 625 (5th Cir. 2007).
      Sandoval raises a number of other issues, all of which are inadequately
briefed: an appellant’s brief must contain his “contentions and the reasons for
them, with citations to the authorities and parts of the record on which [he]
relies”, Fed. R. App. P. 28(a)(8)(A), or they are waived, see, e.g., United States
v. Thames, 214 F.3d 608, 611 n.3 (5th Cir. 2000).
      AFFIRMED.




                                        3